DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13,  in the reply filed on 01/27/2021,  is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.
	Applicants further elect DMA as hydrophilic monomer; PFPA as the grafting monomer; 4-amino-TEMPO as ROS scavenging compound. This is not in compliance since the RR in last office action requires election of specific copolymer, furthermore, only acrylate moiety of PFPA is part of copolymer. For compact prosecution purpose, copolymer DMA-co-Tempo in Fig.8 is examined as specific polymer, DMA-co-Tempo is free of art, and the examination moves to another species at the examiner’s choice.
	Claims 1, 3-7 and 10-11 read on the examined species and are under examination, claims 8-9 and 12-13do not read on the examined species and are withdrawn from consideration.

	Claims 1-20 are pending, claims 1, 3-7 and 10-11 are under examination.

Priority

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The specification discloses a copolymer consisting of an acrylamide monomer and an acrylamide monomer containing a grafted ROS scavenging compound with amino group represented by DMA-co-TEMPO.
The claims are drawn to a copolymer comprising a hydrophilic monomer, a grafting monomer and ROS scavenging compound grafted to the grafting monomer.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to a genus, i.e., any copolymer comprising a hydrophilic monomer, a grafting monomer and ROS scavenging compound grafted to the grafting monomer. There is only a single type of species (DMA-co-TEMPO) explicitly disclosed. 
The disclosure of a single disclosed species may provide an adequate written description of a genus when the species disclosed is representative of the genus. The present claim encompasses any and all any copolymer comprising a hydrophilic monomer, a grafting monomer and ROS scavenging compound grafted to the grafting 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  Consequently, the Examiner notes that the claimed invention which is drawn to a genus of copolymer may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification discloses only a single copolymer, i.e., DMA-co-TEMPO. Since the claimed genus encompasses copolymers yet to be discovered, the disclosed structural feature does not constitute a substantial portion of the claimed genus. Therefore, the disclosure of DMA-co-TEMPO does not provide an adequate description of the claimed genus.
Weighing all the factors, the breadth of the claims reading on copolymers yet to be discovered, the lack of correlation between structure and function of the copolymers, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of copolymers 
The written description requirement is not satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “of:” and it unclear whether “of:” means “comprising” that allows additional monomer or “consisting of” that excludes additional monomer. Thus, the scope of boundary of claim is unclear, this is indefinite. For compact prosecution purpose, “of:” is examined as “comprising”.
Claims 3-7 and 10-11 are rejected for depending rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wagner et al. (US20190216847).
The limitation of claims 1, 3-4 and 10-11 are met by Wagner et al. disclosing a copolymer I comprising isopropyl acrylamide monomer and an acrylamide monomer containing a grafted TEMPO (Fig 1A and [0058-0059]) and the ratio of isopropyl acrylamide monomer to the acrylamide monomer comprising a grafted TEMPO is 80:5.
The limitation of claims 5-7 is met by Wagner et al. disclosing methacrylic
acid N-hydroxysuccinimide ester  that reacts with amino-TEMPO to provide TEMPO grafted copolymer I (Fig.1A).
	Claim 7 is not limiting since PFPA is only part of intermediate and not part of final copolymer, and at best it is considered as product by process. As long as the final copolymer is taught, this intermediate is not limiting.





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/Primary Examiner, Art Unit 1613